     Case 3:20-cv-01111-VLB Document 16 Filed 08/06/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                    )      CIVIL ACTION NO.:
                                        )
V.                                      )      3:20-cv-01111
                                        )
DEVIN EATON, TERRANCE                   )
POLLOCK, AZIZ ABDULLATTF,               )
CURT B. LENG, JOHN SULLIVAN,            )
TOWN OF HAMDEN, TOWN OF                 )
HAMDEN POLICE DEPARTMENT,               )
RONNELL HIGGINS, YALE                   )
UNIVERSITY, JUSTIN ELICKER              )
OTONIEL REYES, CITY OF NEW              )
HAVEN, NEW HAVEN POLICE                 )
DEPARTMENT, and T&S                     )
UNITED, LLC                             )      AUGUST 6, 2020

                             DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 and Rule 81 of the Federal Rules of Civil Procedure,

the plaintiff hereby demands trial by jury of all issues in this case that are triable

to a jury.

                                        THE PLAINTIFF,


                                 BY:    /s/ John-Henry M. Steele (ct10187)
                                        John-Henry M. Steele, Esq.
                                        DEY SMITH STEELE, LLC
                                        9 Depot Street, 2nd Floor
                                        Milford, CT 06460
                                        Tel.: (203) 882-3351
                                        Fax: (203) 882-3359
                                        E-mail: jhs@deysmith.com
     Case 3:20-cv-01111-VLB Document 16 Filed 08/06/20 Page 2 of 2




                                  CERTIFICATION

       I hereby certify that on Thursday, August 06, 2020, a copy of the foregoing
was filed electronically and served by U.S. Mail, postage prepaid, on anyone
unable to access, use or accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

       I further certify that courtesy copies of the foregoing were sent
electronically this same date to:

      James Tallberg, Esq., via e-mail to:
      jtallberg@kt-lawfirm.com;

and to the others identified in Attorney Tallberg’s certification in the removal
papers that were filed with the court:

      Elliot Spector, Esq., via e-mail to:
      ebspector87@gmail.com

      Patrick Noonan, Esq., via e-mail to:
      pnoonan@ddnctlaw.com

      Michael Wolack, Esq., via e-mail to:
      mwolak@newhavenct.gov

      John H. Morgan, Esq., via e-mail to:
      jmorgan@pmpalawyer.com

                                        /s/ John-Henry M. Steele (ct10187)




                                             2
